                                        Case 3:15-cv-01857-SI               Document 276            Filed 04/12/19         Page 1 of 13




                                     Joshua M. Sasaki, P.C., OSB No. 964182
                                     josh.sasaki@millernash.com
                                     Nicholas H. Pyle, OSB No. 165175
                                     Nicholas.pyle@millernash.com
                                     MILLER NASH GRAHAM & DUNN LLP
                                     3400 U.S. Bancorp Tower
                                     111 S.W. Fifth Avenue
                                     Portland, Oregon 97204
                                     Telephone: 503.224.5858
                                     Facsimile: 503.224.0155

                                     John M. O’Neal (admitted pro hac vice)
                                     john.oneal@quarles.com
                                     Zachary S. Foster (admitted pro hac vice)
                                     zachary.foster@quarles.com
                                     QUARLES & BRADY LLP
                                     2 N. Central Ave.
                                     One Renaissance Square
                                     Phoenix, AZ 85004
                                     Telephone: 602.229.5200
                                     Facsimile: 602.229.5690
                                     Attorneys for Defendant ViSalus, Inc.
                                                               UNITED STATES DISTRICT COURT
                                                                      DISTRICT OF OREGON
                                                                       PORTLAND DIVISION

                                 LORI WAKEFIELD, individually and on                            No. CV No. 3:15-cv-01857-BR
                                 behalf of all others similarly situated,

                                                      Plaintiff,
                                                                                                DEFENDANT’S TRIAL MEMORANDUM
                                            vs.                                                 RE VERDICT FORM AND
                                                                                                DECERTIFICATION
                                 VISALUS, INC., a Nevada corporation,

                                                      Defendant.


                                            Plaintiff Lori Wakefield (“Plaintiff”) contends that if her individual claims fail at trial, the

                                 jury may still decide the class claims. (Dkt. 264, Plaintiff’s Position Statement Regarding

                                 Verdict Form (“Plaintiff’s Position Statement”).) This is not so if decertification of the class is

                                 warranted.          As discussed herein, there are any number of pivotal grounds on which

                                 decertification of the “Robocall” class should be granted. 1




                                 1
                                     ViSalus will be filing a motion for decertification that discusses these issues at length.
  QUARLES & BRADY LLP
  A T T ORNE YS A T L A W                                                                                     DEFENDANT’S TRIAL MEMORANDUM RE
T E L E PHONE : 602. 229. 5200                                                                                 VERDICT FORM AND DECERTIFICATION
   2 N. C E NT RAL A VE .
   RE NA ISSA NC E ONE
PHOE NIX, A Z 85004-2391
                                     Case 3:15-cv-01857-SI           Document 276    Filed 04/12/19     Page 2 of 13




                                        As a threshold matter, the “class” data that Plaintiff intends to submit at trial is

                                 completely unreliable and incapable of ascertaining a class, as it does not identify, among other

                                 things, dialed calls, prerecorded calls or whether the calls were actually received. In addition,

                                 the data contains thousands of foreign and business numbers as well as toll free and fake

                                 numbers. In some instances, a single phone number appears for hundreds or thousands of

                                 different names. Accordingly, the data upon which Plaintiff will rely cannot form the basis to

                                 establish class-wide allegations.

                                        Next, Plaintiff cannot satisfy any of the requirements of Rule 23(a).           Simply put,

                                 resolution of Plaintiff’s claim will not resolve the claims of the class. There is no common proof

                                 for all class members in determining the elements of a TCPA violation, including whether a

                                 prerecorded message was sent and delivered, whether it qualifies as “telemarketing” under the
                                 TCPA, and whether the phone number is a mobile or residential landline (or, in the case of

                                 Plaintiff, neither). Further, Plaintiff’s claim is not typical of class members who, inter alia, (i)

                                 did not receive prerecorded calls at all; (ii) may have received different prerecorded messages

                                 related to non-marketing matters; (iii) are/were active or inactive promoters or customers, (iv)

                                 received calls on their mobile devices, (v) provided consent or desired the calls; and (vi) were

                                 called on their residential landlines or mobile phones, unlike Plaintiff, who received calls on a

                                 business landline.

                                        Likewise, Plaintiff cannot satisfy Rule 23(b)(3) requirements because the class is
                                 hopelessly riddled with numerous individual issues that will predominate over common ones,

                                 resulting in thousands of mini-trials. Some of the more than a dozen questions that will need to

                                 be answered as to each individual class member include, without limitation, (i) did the class

                                 member receive a phone call from ViSalus, (ii) was the call initiated with a prerecorded or “press

                                 1” message, (iii) did the class member receive and hear the prerecorded or “press 1” message,

                                 (iv) did the prerecorded message constitute “telemarketing” under the TCPA, (v) was the phone

                                 number landline or mobile, (vi) was the phone number a business or residential number, and (vii)

                                 did the class member consent and/or desire to receive calls from ViSalus. Given that ViSalus’

                                 records do not answer these questions at all, let alone in a manner common to all class members,
  QUARLES & BRADY LLP
                                                                                              DEFENDANT’S TRIAL MEMORANDUM RE
  A T T ORNE YS A T L A W
T E L E PHONE : 602. 229. 5200
                                                                                 2             VERDICT FORM AND DECERTIFICATION
   2 N. C E NT RAL A VE .
   RE NA ISSA NC E ONE
PHOE NIX, A Z 85004-2391
                                       Case 3:15-cv-01857-SI       Document 276        Filed 04/12/19      Page 3 of 13




                                 thousands of mini-trials will be required, rendering this class unmanageable and class treatment

                                 inferior to other methods of adjudication. Finally, the class is impermissibly fail-safe because it

                                 consists solely of persons who can establish that ViSalus violated the TCPA.

                                 I.      BECAUSE DECERTIFICATION IS APPROPRIATE, THE JURY SHOULD NOT
                                         DECIDE THE CLASS CLAIMS
                                         Many of the cases upon which Plaintiff relies in her Position Statement contain quotes

                                 which are dicta. But even if they were controlling law, these cases support the proposition that a

                                 jury can decide the class claims, but only if the initial certification was proper and

                                 decertification not appropriate.       Specifically, East Texas Motor Freight Systems, Inc. v.

                                 Rodriguez, 431 U.S. 395 (1977) states:

                                         Obviously, a different case would be presented if the District Court had certified a class
                                         and only later had it appeared that the named plaintiffs were not class members or were
                                         otherwise inappropriate class representatives. In such a case, the class claims would have
                                         already been tried, and, provided the initial certification was proper and decertification
                                         not appropriate, the claims of the class members would not need to be mooted or
                                         destroyed because subsequent events or the proof at trial had undermined the named
                                         plaintiffs’ individual claims.
                                 East Texas, 431 U.S. at 406 n.12 (1977) (emphasis added).                Accordingly, because class

                                 certification was never proper and the class should be decertified (for the reasons discussed

                                 below), it is not appropriate for the jury to decide the class claims.
                                 II.     THE CLASS SHOULD BE DECERTIFIED

                                         Federal Rule of Civil Procedure 23(c)(1)(C) provides that “[a]n order that grants or

                                 denies class certification may be altered or amended before final judgment.” Thus, a court’s

                                 class certification order is “inherently tentative.” Marlo v. United Parcel Serv., Inc., 251 F.R.D.

                                 476, 479 (C.D. Cal. 2008) (quoting Coopers & Lybrand v. Livesay, 437 U.S. 463, 469 n.11

                                 (1978)). The Court remains under a continuing duty to ensure compliance with class action

                                 requirements, and it may decertify a class at any time. Gen. Tel. Co. of Sw. v. Falcon, 457 U.S.

                                 147, 160 (1982) (“Even after a certification order is entered, the judge remains free to modify it

                                 in light of subsequent developments in the litigation.”). “[A] district court reevaluating the basis

                                 for certification . . . may ‘consider the nature and range of proof necessary to establish the


  QUARLES & BRADY LLP
                                                                                                DEFENDANT’S TRIAL MEMORANDUM RE
  A T T ORNE YS A T L A W
T E L E PHONE : 602. 229. 5200
                                                                                   3             VERDICT FORM AND DECERTIFICATION
   2 N. C E NT RAL A VE .
   RE NA ISSA NC E ONE
PHOE NIX, A Z 85004-2391
                                     Case 3:15-cv-01857-SI             Document 276           Filed 04/12/19        Page 4 of 13




                                 [class-wide] allegations.’” Marlo, 251 F.R.D. at 479–80.

                                         It is now readily apparent—especially in light of the evidence adduced in discovery and

                                 designated by Plaintiff to be introduced at trial—that the “Robocall” class Plaintiff presented is

                                 no “class” at all and should be decertified. Plaintiff cannot sustain her burden of proof on Rule

                                 23’s requirements despite her continued obligation to do so. Marlo v. United Parcel Service,

                                 Inc., 639 F.3d 942, 946–47 (9th Cir. 2011).

                                         As a threshold matter, the “class” data that Plaintiff plans to submit at trial is completely

                                 unreliable. In particular, Plaintiff is trying to introduce a wholly unreliable “Summary of Call

                                 Outcomes” to demonstrate the number of prerecorded calls to the certified class. (Tr. Exhs. 36–

                                 36A.)      The “Summary” purportedly compiles “ViSalus marketing campaign contact

                                 spreadsheets.” However, these contact lists do not reflect dialed calls. Rather, they reflect an
                                 assortment of lists of various origins, most of which suggest they were not used for prerecorded

                                 messages or telemarketing purposes. In fact, most contacts on the spreadsheets do not have call

                                 disposition codes whatsoever, casting serious doubt as to whether these contacts received a call

                                 at all, 2 let alone calls that were initiated with a prerecorded message, as is required for class

                                 membership.

                                         Further, the data contains thousands of Canadian phone numbers, even though the

                                 certified class is defined as “individuals in the United States.” Even further, the data contains

                                 thousands of business numbers associated with corporations or other business entities, and not
                                 individuals. In addition, some entries list toll free numbers, while still others list obviously fake

                                 or “bad” numbers. The utter unreliability of this list is further demonstrated by the presence of

                                 single phone numbers appearing for hundreds or thousands of different names. The “data” is—

                                 for lack of a better term—“junk science.” Remarkably, the summary and the spreadsheets on

                                 which it is based was not the work of a hired expert, as is typical in a class action of this nature.

                                 Rather, someone in Plaintiff counsel’s back office prepared them. Simply put, Plaintiff’s own

                                 “evidence” demonstrates that class resolution is not appropriate.

                                 2
                                  Importantly, disposition codes do not signify that a call was successfully made or that a prerecorded message was
                                 sent and received. Disposition codes may reflect, for example, busy signals, technical issues, or answering machine.
  QUARLES & BRADY LLP
                                                                                                        DEFENDANT’S TRIAL MEMORANDUM RE
  A T T ORNE YS A T L A W
T E L E PHONE : 602. 229. 5200
                                                                                         4               VERDICT FORM AND DECERTIFICATION
   2 N. C E NT RAL A VE .
   RE NA ISSA NC E ONE
PHOE NIX, A Z 85004-2391
                                     Case 3:15-cv-01857-SI        Document 276       Filed 04/12/19     Page 5 of 13




                                        A.      Plaintiff Cannot Satisfy the Requirements of Rule 23(a)

                                                1.       Plaintiff Cannot Demonstrate Numerosity

                                        Rule 23(a)(1) requires that plaintiffs demonstrate that “the class is so numerous that

                                 joinder of all members is impracticable.” Fed. R. Civ. P. 23(a)(1).          In order to establish

                                 numerosity, Plaintiff must provide a reliable means of estimating which individuals received and

                                 heard a prerecorded voice message. Smith v. City of Corvallis, No. 6:14-cv-01382, 2016 WL

                                 3193190, at *10 (D. Or. June 6, 2016) (plaintiff must provide “reliable evidence” to show the

                                 number of potential class members).

                                        Plaintiff will be unable to provide an objective manner to determine who received a

                                 prerecorded call. Even if she could, the numerosity requirement remains unmet unless she can

                                 also show that a sufficient number of those called actually heard a prerecorded voice and thus,

                                 are members of the class. But there is simply no way to determine whether ViSalus called a
                                 contact, and if so, whether that call was initiated with a prerecorded message that was

                                 played and heard. Thus, any “estimation” of numerosity would be plainly unreliable.

                                                2.       There Are No Common Issues

                                        Class certification is only appropriate when the case presents “questions of law or fact

                                 common to the class.” Fed. R. Civ. P. 23(a)(2). In order to satisfy the commonality requirement,

                                 Plaintiff must show that the class members suffered the “same injury.” Wal-Mart Stores v.

                                 Dukes, 564 U.S. 338, 353 (2011) (citation and quotation marks omitted).
                                        This is one of the fundamental reasons this class must be decertified. There is no

                                 “standardized conduct” here.       There is no common proof—no proof for one claimant

                                 (Wakefield) that is the proof for all members of the class. Indeed, the “proof” Plaintiff’s counsel

                                 intends to offer is precisely the opposite of class proof, as each element of the TCPA is subject to

                                 individualized proof.

                                        The certified class is a ginormous jambalaya of various data lists. In addition to not

                                 knowing if a call was made or a prerecorded message played and heard, the “class” list is

                                 comprised of both mobile and landline phones. But Plaintiff does not even know, nor can she

                                 prove, which phone numbers are mobile and which are landline. Plaintiff did not perform
  QUARLES & BRADY LLP
                                                                                              DEFENDANT’S TRIAL MEMORANDUM RE
  A T T ORNE YS A T L A W
T E L E PHONE : 602. 229. 5200
                                                                                 5             VERDICT FORM AND DECERTIFICATION
   2 N. C E NT RAL A VE .
   RE NA ISSA NC E ONE
PHOE NIX, A Z 85004-2391
                                     Case 3:15-cv-01857-SI           Document 276       Filed 04/12/19      Page 6 of 13




                                 this analysis. And again, there is no expert to testify on this issue. This is significant because the

                                 different phone types implicate different sections of the TCPA with varying elements and

                                 defenses. For example, business landlines are not protected under the TCPA. See 47 U.S.C.

                                 § 227(b)(1)(B) (applies to “residential” telephone lines); see also 47 C.F.R. 64.1200(a)(3)

                                 (same).

                                           There is also no common way to determine whether any call actually made was

                                 telemarketing, as defined by the TCPA, because Plaintiff is unable to tie a specific telephone

                                 script or recording to any specific campaign or class member. This is not a case where the

                                 company sent out the same prerecorded voice message to the same phone type with the same

                                 telephone script. Further, any calls may or may not have been expected or desired. Promoters

                                 and customers provided permission to be called and/or texted in a variety of ways. In short, none

                                 of these issues can be resolved on a class wide basis “in one stroke.” Wal-Mart, 564 U.S. at 350.
                                                  3.      Plaintiff’s Claims or Defenses Are Not Typical of the Class

                                           Plaintiff must also show that her claims or defenses are typical of the claims or defenses

                                 of the class. Fed. R. Civ. P. 23(a)(3). In order to determine whether claims and defenses are

                                 typical, the court looks to “whether other members have the same or similar injury, whether the

                                 action is based on conduct which is not unique to the named plaintiffs, and whether other class

                                 members have been injured by the same course of conduct.” Hanon v. Dataproducts Corp., 976

                                 F.2d 497, 508 (9th Cir. 1992) (quotation marks omitted).
                                           Plaintiff does not satisfy the typicality requirement for a multitude of reasons:

                                           (1) Plaintiff’s own claim is not typical of class members who may have received different

                                 prerecorded messages related to different campaigns (which may or may not have been

                                 telemarketing) or who did not receive and hear any prerecorded message at all.

                                           (2) Plaintiff’s own claim is not typical of class members who are/were active or inactive

                                 promoters because she is/was neither.         Any calls made to Plaintiff, a former promoter of

                                 ViSalus, were an anomaly and against company policy because company policy was to remove

                                 cancelled accounts from contact lists, including any calling lists.


  QUARLES & BRADY LLP
                                                                                                 DEFENDANT’S TRIAL MEMORANDUM RE
  A T T ORNE YS A T L A W
T E L E PHONE : 602. 229. 5200
                                                                                    6             VERDICT FORM AND DECERTIFICATION
   2 N. C E NT RAL A VE .
   RE NA ISSA NC E ONE
PHOE NIX, A Z 85004-2391
                                     Case 3:15-cv-01857-SI         Document 276         Filed 04/12/19      Page 7 of 13




                                         (3) Plaintiff’s own claim is not typical of class members who are customers because

                                 Plaintiff was a promoter.       Promoters are independent business owners selling product in

                                 connection with their businesses whereas customers are consumers purchasing product for

                                 personal or household use.

                                         (4) Plaintiff’s own claim is not typical of class members who consented, requested,

                                 and/or otherwise desired to receive telemarketing calls. Plaintiff repeatedly contends that she

                                 requested not to be called and to be placed on ViSalus’ internal DNC list. In contrast, many

                                 class members did not make such a request and/or desired telemarketing calls from ViSalus.

                                         (5) Plaintiff’s own claim is not typical of class members who are promoters or customers

                                 who were called on their residential landlines or mobile phones because she was called on a

                                 business landline, which does not qualify for protection under the TCPA. In fact, her claim is

                                 based, in part, on the alleged interference the calls caused to her home daycare business.

                                         (6) Plaintiff’s own claim is not typical of class members generally because she shared the

                                 landline phone number at issue with her husband, who was also a promoter with ViSalus. It is

                                 entirely possible that any calls were intended for Plaintiff’s husband, and not Plaintiff. This

                                 presents issues and defenses unique to Plaintiff and calls into question Plaintiff’s standing to

                                 bring suit.

                                         (7) Plaintiff’s own claim is not typical of class members who received a call on their

                                 mobile devices.      Again, calls to mobile phones versus landlines involve entirely different

                                 subsections of the TCPA and have different elements and defenses.

                                         In short, Plaintiff’s claim is unique to her and she is unfit to represent the class.

                                                 4.      Plaintiff Is Not an Adequate Class Representative

                                         Finally, Rule 23(a) requires that Plaintiff must “fairly and adequately protect the interests

                                 of the class.” Fed. R. Civ. P. 23(a)(4). This requirement turns on two questions: (1) whether

                                 “the named plaintiffs and their counsel have any conflicts of interest with other class members;”

                                 and (2) whether “the named plaintiffs and their counsel [will] prosecute the action vigorously on

                                 behalf of the class.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998).

                                         As a disgruntled former promoter, Plaintiff is differently-situated from the rest of the
  QUARLES & BRADY LLP
                                                                                                 DEFENDANT’S TRIAL MEMORANDUM RE
  A T T ORNE YS A T L A W
T E L E PHONE : 602. 229. 5200
                                                                                   7              VERDICT FORM AND DECERTIFICATION
   2 N. C E NT RAL A VE .
   RE NA ISSA NC E ONE
PHOE NIX, A Z 85004-2391
                                        Case 3:15-cv-01857-SI            Document 276           Filed 04/12/19        Page 8 of 13




                                 class, which consists of customers and promoters who did not cancel their accounts. Plaintiff

                                 seeks to represent customers who enjoy and/or benefit from ViSalus’ products and promoters

                                 whose home-based businesses and/or livelihoods depend on the company’s continued
                                                 3
                                 operations.          Also, and somewhat ironically, class promoters may have requested that

                                 prerecorded messages be sent on their behalf to their downline customers and/or promoters.

                                 Plaintiff’s interests not only diverge from her fellow class members, but may be directly adverse

                                 to them.

                                            B.       Plaintiff Cannot Satisfy the Requirements of Rule 23(b)(3)

                                                     1.       Individual Issues Predominate

                                            Rule 23(b)(3) calls for two separate inquiries: (1) do issues of fact or law common to the

                                 class “predominate” over issues unique to individual class members, and (2) is the proposed

                                 class action “superior” to other methods available for adjudicating the controversy. Fed. R. Civ.

                                 P. 23(b)(3).

                                            The class is hopelessly riddled with individual issues which will predominate over

                                 common issues, resulting in innumerable mini-trials. Some of the questions that will need to be

                                 answered for each individual class member include, but are not limited to, the following:

                                       (1) did the class member receive a phone call and is so, on what date and time;

                                       (2) was the call initiated with a prerecorded or “press 1” message;

                                       (3) did the class member receive and hear the prerecorded or “press 1” message;

                                       (4) did the class member “press 1” and speak with a live agent and if so, what was said;

                                       (5) was the prerecorded message from ViSalus or a promoter to his or her downline;

                                       (6) did the prerecorded message constitute “telemarketing” under the TCPA;

                                       (7) was the phone number landline or mobile at the time of the prerecorded call;

                                       (8) was the number a business or residential landline at the time of the prerecorded call;

                                       (9) was the class member a promoter or a customer at the time of the prerecorded call;

                                       (10) was the class member a business entity or individual;


                                 3
                                     A catastrophic statutory damages award against this financially struggling company would ensure its bankruptcy.
  QUARLES & BRADY LLP
                                                                                                          DEFENDANT’S TRIAL MEMORANDUM RE
  A T T ORNE YS A T L A W
T E L E PHONE : 602. 229. 5200
                                                                                           8               VERDICT FORM AND DECERTIFICATION
   2 N. C E NT RAL A VE .
   RE NA ISSA NC E ONE
PHOE NIX, A Z 85004-2391
                                     Case 3:15-cv-01857-SI         Document 276         Filed 04/12/19    Page 9 of 13




                                     (11) was the class member located in the United States;

                                     (12) did the class member have an active, inactive, or cancelled account at the time of the

                                          prerecorded call;

                                     (13) did the class member provide consent or otherwise expect or desire to receive

                                          telemarketing calls from ViSalus;

                                     (14) did the class member have verbal communications with promoters about ViSalus

                                          telephonic outreach during the enrollment/onboarding process and if so, what was

                                          verbally discussed;

                                     (15) did the class member opt out of telephone communications prior to any prerecorded call;

                                     (16) was the class member on an opt-out list at the time of the call; and,

                                     (17) did the class member own the phone number called or otherwise have standing.

                                          Accordingly, individual issues—not common issues of fact or law—predominate and

                                 separate adjudications of each class member’s individual claim or defense to that claim will be

                                 required, resulting in mini-trials across the class.

                                                 2.      A Class Action Is Neither Manageable Nor Superior

                                          A class action is only superior to other methods of adjudication if “class wide litigation of

                                 common issues will reduce litigation costs and promote greater efficiency.” Valentino v. Carter-

                                 Wallace, Inc., 97 F.3d 1227, 1234 (9th Cir. 1996). Rule 23(b)(3)(D) mandates that a court

                                 consider the “likely difficulties in managing a class action” when evaluating whether class action

                                 treatment is superior to other methods of adjudications. Manageability “encompasses the whole

                                 range of practical problems that may render the class action format inappropriate for a particular

                                 suit.”   Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 164 (1974).            The Robocall class is

                                 unmanageable because thousands of mini-trials taking years to complete at great cost will be

                                 required to determine the answers to the individualized issues identified above, given that

                                 ViSalus’ records do not establish the answers, including whether calls were made to any class

                                 members, whether a prerecorded message was sent, and whether a message was played and

                                 heard. As such, this case presents not just a manageability difficulty, but a near impossibility.


  QUARLES & BRADY LLP
                                                                                                DEFENDANT’S TRIAL MEMORANDUM RE
  A T T ORNE YS A T L A W
T E L E PHONE : 602. 229. 5200
                                                                                   9             VERDICT FORM AND DECERTIFICATION
   2 N. C E NT RAL A VE .
   RE NA ISSA NC E ONE
PHOE NIX, A Z 85004-2391
                                    Case 3:15-cv-01857-SI         Document 276        Filed 04/12/19     Page 10 of 13




                                         C.      Plaintiff Cannot Satisfy Her Burden of Proving Class Liability Through
                                                 Post-Trial Affidavits
                                         Plaintiff suggests that to establish liability on behalf of the entire class, she need only

                                 prove at trial that she received a telemarketing call using an artificial or prerecorded voice to her

                                 landline telephone number. Not so. Merely providing evidence to establish her own claim is

                                 insufficient to establish liability as to the class. See Gutierrez v. Wells Fargo & Co., No. C 07–

                                 05923 WHA, 2009 WL 1247040, at *6 (N.D. Cal. May 5, 2009). Rather, the class cannot

                                 recover unless Plaintiff presents sufficient proof that each class member has a viable claim. See

                                 id. As such, for an individual class member to recover, Plaintiff must submit evidence sufficient

                                 to satisfy the individual class member’s burden of proof for each of the elements of the class

                                 member’s individual claim.

                                         Plaintiff attempts to side-step the burden of class proof by suggesting that post-trial

                                 declarations may be submitted affirming that ViSalus called class members on their cellular

                                 telephone or residential landline and that they heard an artificial or prerecorded voice. However,

                                 allowing such post-trial evidence (i) would violate ViSalus’ Seventh Amendment right to a jury

                                 trial on all factual issues, see Ross v. Bernhard, 396 U.S. 531, 550 (1970) (holding that

                                 proceeding under Rule 23 does not alter this right), (ii) runs afoul of the Rules Enabling Act, by

                                 allowing the jury to assess class liability without evidence supporting each essential element of

                                 their TCPA claim, and (iii) would violate ViSalus’ Due Process right to not pay in excess of its

                                 liability, which would occur without Plaintiff actually demonstrating at trial that the class

                                 members each received calls on a cell phone or residential landline and heard an artificial or

                                 prerecorded voice. Cases approving the use of post-trial declarations focus on whether a class

                                 member is entitled to a share of the damages, and in what amount, but not whether the defendant

                                 is liable for damages in the first instance. See Briseno v. ConAgra Foods, Inc., 844 F.3d 1121,

                                 1131 (9th Cir. 2017) (noting that Rule 23 contemplates individual claims determinations “after a

                                 finding of liability”).




  QUARLES & BRADY LLP
                                                                                               DEFENDANT’S TRIAL MEMORANDUM RE
  A T T ORNE YS A T L A W
T E L E PHONE : 602. 229. 5200
                                                                                 10             VERDICT FORM AND DECERTIFICATION
   2 N. C E NT RAL A VE .
   RE NA ISSA NC E ONE
PHOE NIX, A Z 85004-2391
                                    Case 3:15-cv-01857-SI        Document 276         Filed 04/12/19    Page 11 of 13




                                        D.      The Certified Class Is Fail-Safe

                                        A class is fail-safe if it is “defined in a way that precludes membership unless the liability

                                 of the defendant is established.” Kamar v. RadioShack Corp., 375 F. App’x 734, 736 (9th Cir.

                                 2010). In other words, once it is determined that a potential class member cannot prevail against

                                 the defendant, the person “drops out of the class.” Id. Fail-safe classes are “palpably unfair” to

                                 defendants, as they “preclude[] the possibility of an adverse judgment against class members; the

                                 class members either win or are not in the class.” Genenbacher v. CenturyTel Fiber Co. II, 244

                                 F.R.D. 485, 488 (C.D. Ill. 2007); Kamar, 375 F. App’x at 736.

                                        Here, the class definition is impermissibly fail-safe because class membership is entirely

                                 dependent on merit determinations, and consists solely of persons who can establish that ViSalus

                                 violated the TCPA. See, e.g., Olney v. Job.com, Inc., No. 1:12–CV–01724–LJO, 2013 WL

                                 5476813, at *11 (E.D. Cal. Sept. 30, 2013) (class defined as “anyone who received [a call from

                                 defendant to her cellular phone made through the use of an artificial or prerecorded voice]

                                 without prior express consent” was fail-safe because the class would consist of “only those

                                 potential members who would prevail”).




  QUARLES & BRADY LLP
                                                                                              DEFENDANT’S TRIAL MEMORANDUM RE
  A T T ORNE YS A T L A W
T E L E PHONE : 602. 229. 5200
                                                                                 11            VERDICT FORM AND DECERTIFICATION
   2 N. C E NT RAL A VE .
   RE NA ISSA NC E ONE
PHOE NIX, A Z 85004-2391
                                    Case 3:15-cv-01857-SI       Document 276       Filed 04/12/19    Page 12 of 13




                                 III.   CONCLUSION

                                        For the reasons stated, many of which we expect will be apparent at trial, the “Robocall”

                                 class should be decertified.

                                        DATED this April 12th day of 2019.




                                                                               QUARLES & BRADY LLP

                                                                               By /s/ John Maston O'Neal

                                                                               John Maston O'Neal (admitted pro hac vice)
                                                                               john.oneal@quarles.com
                                                                               Zachary S. Foster (admitted pro hac vice)
                                                                               zachary.foster@quarles.com
                                                                               QUARLES & BRADY LLP
                                                                               101 E. Kennedy Blvd., Ste. 3400
                                                                               Tampa, FL 33602
                                                                               Telephone: 813.387.0300
                                                                               Facsimile: 813.387.1800

                                                                               MILLER NASH GRAHAM & DUNN LLP
                                                                               Joshua M. Sasaki, P.C., OSB No. 964182
                                                                               josh.sasaki@millernash.com
                                                                               Nicholas H. Pyle, OSB No. 165175
                                                                               nicholas.pyle@millernash.com
                                                                               Telephone: 503.224.5858
                                                                               Facsimile: 503.224.0155

                                                                               Attorneys for Defendant ViSalus, Inc.




  QUARLES & BRADY LLP
                                                                                           DEFENDANT’S TRIAL MEMORANDUM RE
  A T T ORNE YS A T L A W
T E L E PHONE : 602. 229. 5200
                                                                              12            VERDICT FORM AND DECERTIFICATION
   2 N. C E NT RAL A VE .
   RE NA ISSA NC E ONE
PHOE NIX, A Z 85004-2391
                                    Case 3:15-cv-01857-SI       Document 276         Filed 04/12/19    Page 13 of 13




                                               I hereby certify that I served the foregoing on Plaintiff the foregoing document:

                                 Scott F. Kocher                                    Rafey S. Balabanian (pro hac vice)
                                 Stephen J. Voorhees                                Eve-Lynn Rapp (pro hac vice)
                                 FORUM LAW GROUP LLC                                EDELSON PC
                                 811 S.W. Naito Parkway, Suite 420                  123 Townsend Street, Suite 100
                                 Portland, Oregon 97204                             San Francisco, CA 94107
                                 Telephone: 503.445.2102                            Telephone: 415.212.9300
                                 Fax: 503.445.2120                                  Fax: 415.373.9435
                                 E-mail: scott@forumlawgroup.com                    E-mail: rbalabanian@edelson.com
                                          stephen@forumlawgroup.com                        erapp@edelson.com
                                 Attorneys for Plaintiff                            Attorneys for Plaintiff

                                                                                    Benjamin H. Richman (pro hac vice)
                                                                                    EDELSON PC
                                 Stefan Coleman                                     350 N. LaSalle Street, 14th Floor
                                 Law Offices of Stefan Coleman, LLC                 Chicago, IL 60654
                                 1309 Jericho Tpke, 2nd Floor                       Telephone: 312.589.6370
                                 New Hyde Park, NY 11040                            Fax: 21.589.6378
                                 Tel: 877.333.9427                                  E-mail: brichman@edelson.com
                                 Fax: 888.498.8946                                  Attorneys for Plaintiff
                                 E-mail: law@stefancoleman.com
                                 Attorneys for Plaintiff


                                 by the following indicated method or methods on the date set forth below:

                                              CM/ECF system transmission.

                                              E-mail. As required by Local Rule 5.2, any interrogatories, requests for
                                               production, or requests for admission were e-mailed in Word or WordPerfect
                                               format, not in PDF, unless otherwise agreed to by the parties.

                                              Facsimile communication device.

                                              First-class mail, postage prepaid.

                                              Hand-delivery.

                                              Overnight courier, delivery prepaid.

                                              DATED this 12th day of April, 2019.

                                                                             /s/John Maston O'Neal
                                                                             Attorneys for Defendant ViSalus, Inc.


  QUARLES & BRADY LLP
                                                                                             DEFENDANT’S TRIAL MEMORANDUM RE
  A T T ORNE YS A T L A W
T E L E PHONE : 602. 229. 5200
                                                                               13             VERDICT FORM AND DECERTIFICATION
   2 N. C E NT RAL A VE .
   RE NA ISSA NC E ONE
PHOE NIX, A Z 85004-2391
